Citation Nr: 1128950	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  10-20 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Manila, 
the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant had active service from January 1, 1945 to March 30, 1945.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the RO in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no dispute as to the facts pertinent to resolution of this appeal.

2.  The appellant had no recognized service to qualify for a one-time payment from the Filipino Veterans Equity Compensation Fund.


CONCLUSION OF LAW

The criteria for a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2010); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, there is no dispute as to the pertinent facts.  The RO has certified that all documentation submitted by the appellant has been forwarded to the National Personnel Records Center (NPRC).  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (pursuant to both 38 C.F.R. § 3.203(c) and VA Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review).  The appellant has not made the RO or Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  There is no further assistance that would reasonably be expected to aid in deciding the claim.  Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for the Filipino Veterans Equity Compensation Fund.  

FVEC Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service."  

However, nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the (New) Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), Public Law 190, 79th Congress; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In this case, the appellant submitted a certification from the Philippine Veterans Affairs Office that the appellant is a regular pensioner; a document from the Philippine Army certifying that the appellant was honorably discharged from the military service of the Philippine Commonwealth; and an affidavit of Philippine Army Service certifying that the appellant served as a civilian guerilla in Company B, 3rd Battalion of the Blue Eagle Brigade.  The RO submitted the appellant's information to the NPRC for verification.  The response from NPRC was that the subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

The Board acknowledges that there is a discrepancy in the date submitted by the appellant for his entry into service and that shown on the certificate of discharge from the Philippine Army.  The appellant has reported his service as from January 1, 1945 to March 30, 1945.  While the day and year of enlistment are illegible on the discharge document, the month is October.  The date of discharge is listed as March 13, 1946.  Nevertheless, these documents were forwarded to the NPRC, and the response was negative.  

The appellant has made several assertions regarding his claim.  On his VA Form 9, he based his appeal on the documents he submitted; he also asserted that he was recognized by the Philippine Veteran's Affairs Office, and that he served in the armed forces of the Philippines during the war.  The Board reiterates that the documents were forwarded to NPRC.  The Board also notes that the fact of the appellant's wartime service is not in doubt.  However, the NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, or in the New Philippine Scout under Public Law 190, 79th Congress.  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992).  


ORDER

Basic eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


